91 F.3d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Emanuel KOPSTEIN, Debtor.Monty ELLISON, Creditor-Appellee,v.Emanuel KOPSTEIN, Debtor-Appellant.
No. 94-16587.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 16, 1996.Decided July 12, 1996.

Before:  SCHROEDER, D.W. NELSON, and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
We affirm on the basis of our opinion in Wilson v. Wynns (In re Wilson), No. 95-15072, slip op. ---- (9th Cir. ------, 1996), decided today.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3